EXHIBIT 10.18

DESCRIPTION OF FISCAL 2008 EXECUTIVE INCENTIVE PLAN

The Compensation Committee of the Board of Directors of SciClone
Pharmaceuticals, Inc. (the “Company”) adopted an executive incentive plan for
fiscal year 2008. The executive incentive plan is a cash incentive program
designed to motivate participants to achieve the Company’s overall corporate
goals and their individual employee objectives, and to reward them for their
achievements when those objectives are met. All of the Company’s executive
officers are eligible to participate in the executive incentive plan. The annual
cash incentive targets are determined as a percentage of base salary for each of
the executive officers.

For the year ending December 31, 2008, the initial target percentage for our
current President and Chief Executive Officer, Friedhelm Blobel, Ph.D., was
established as 40% of base salary. The fiscal year 2008 target bonus percentage
for Hans P. Schmid, President and Managing Director of SciClone Pharmaceuticals
International Ltd., was established at 30% of his fiscal year 2008 base salary.
The fiscal year 2008 target bonus percentage for Ivan Hui, Director of Finance,
was established at 20% of his fiscal year 2008 base salary.

Cash incentives will be earned and paid pursuant to our executive incentive plan
only if we achieve fiscal year 2008 corporate objectives established by the
Board. Our fiscal year 2008 corporate objectives under the executive incentive
plan are as follows, aggregated and weighted as indicated: (i) sales targets and
cash balances (40%), (ii) commercial, regulatory, product acquisition and
research and development goals (30%), and (iii) operational goals relating to
investor relations and organizational capability (30%). No separate individual
objectives are established for Dr. Blobel, however, Dr. Blobel establishes
individual objectives, in addition to these corporate objectives, against which
performance of the other executive officers is evaluated. Executive officers may
earn up to a maximum 150% of their individual cash incentive target depending
upon the Compensation Committee’s assessment of performance in relation to their
predetermined objectives.